Title: To Alexander Hamilton from Rufus Graves, 9 December 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Camp at Oxford Decr 9th 1799
          
          The determination of the relative Rank of the Officers in the sixteenth Regiment has been posponed for want of proper data—
          At the time of receiving your letter of the seventh of September, in which you call for the settlement of relative Rank, I was very little acquainted with many of my Officers, some I had never seen, and wholly unacquainted with their pretentions
          My Majors were then one in Vermont and the other in Rhode Island, and the company Officers dispersed over three states—In this situation I was unprepared to determine matters of so much delicacy and importance. I have since made it an object to enquire after characters, abilities, and pretentions and have been fortunate enought to have some personal acquaintance with all my Officers, one only excepted. With the most correct information I have been able to obtain, in consert with Major Lynde, I have made the herewith enclosed arrangement of Companies and relative Rank. This contains all the alterations, from the first arrangement, that, with my present information I can justify myself in making—
          In answer to your request for my opinion as to such Officers in the sixteenth Regiment as are best qualified to serve in the department of the Inspectorship or Quartermaster, I will name to you Major Cornelius Lynde, Captains William Woodward, Josiah Dunham, and George Tillinghast, Lieutenants Bissell, and Overing—I have defered replying to your request in this respect for the same reason that I did in the other one lest I should for want of acquaintance name to you a person to fill an office that should not eventually be found equal to it
          I have understood that Captain William Woodward has applied for the office of Inspector. Should he be so fortunate as to obtain it I have no doubt but he would fill the office respectably and Give general satisfaction—He is a man of a handsome Marcantile education, active in business, and of very great industry; is perfectly acquainted with all the duties of the soldier. He entered the service of his Country in the revolutionary War at fifteen years of age, and served eight years; a very considerable part of the time as orderly Sergeant in the Congress Regiment. He is a man of an unblemished Character, and beloved not only by his friends, but by all his acquaintances.
          I have the honor to be with very great respect Sir your obedient Sert
          
            R Graves Lt Col. Com. 16 US Regt.
          
          Major General Hamilton—
        